t c memo united_states tax_court phillip moreno petitioner v commissioner of internal revenue respondent docket no filed date phillip moreno pro_se christine v olsen for respondent memorandum opinion laro judge the case is before the court fully stipulated under rule phillip moreno petitioned the court to redetermine respondent's determination of a dollar_figure deficiency in his federal_income_tax we must decide whether petitioner's gross_income includes the gain that he realized in from the sale of his personal_residence we hold it does unless otherwise indicated section references are to the internal_revenue_code in effect for the relevant year rule references are to the tax_court rules_of_practice and procedure dollar amounts have been rounded to the nearest dollar background all of the facts have been stipulated and are so found these facts and the exhibits submitted therewith are incorporated herein by this reference petitioner resided in mission viejo california when he petitioned the court he filed a form_1040 u s individual_income_tax_return using the filing_status of single he reported on that return that his gross_income was dollar_figure and that his taxable_income was zero on date petitioner sold his residence located pincite salisbury avenue goleta california goleta property for dollar_figure he received net_proceeds of dollar_figure at the closing and he realized a dollar_figure gain on the sale he reported his gain on a form_2119 sale of your home this form stated that petitioner had not yet purchased a replacement_property but that petitioner intended to do so within the replacement_period on date petitioner presented his son rueben moreno with a check for dollar_figure twenty-nine days later rueben moreno purchased property located pincite tamarac place mission viejo california tamarac property for dollar_figure rueben moreno paid the purchase_price by presenting a check in the amount of dollar_figure using dollar_figure that he had previously given to an escrow company as an earnest money deposit and financing the balance through long beach bank by way of a deed_of_trust on which he was solely liable rueben moreno was listed on the deed as the sole owner of the tamarac property on date rueben moreno transferred the tamarac property to himself and his wife teresa moreno as joint_tenants four months later rueben and teresa moreno transferred the tamarac property to themselves and petitioner as joint_tenants on date petitioner reconveyed his interest in the tamarac property to rueben and teresa moreno as joint_tenants petitioner and rueben and teresa moreno resided at the tamarac property during all relevant times petitioner did not deduct the mortgage interest_paid on the tamarac property on his or federal_income_tax return rueben moreno did respondent determined that petitioner failed to replace the goleta property within the replacement_period and that accordingly petitioner's gross_income included his dollar_figure gain on the property's sale petitioner petitioned the court on date to redetermine respondent's determination petitioner alleged in his petition that he met the requirements under sec_1034 which would defer his gain petitioner further alleged that rueben moreno's name was used on the documents surrounding the purchase of the tamarac property because petitioner was on disability and unable to secure a mortgage in his own name petitioner further alleged that rueben moreno used petitioner's money as the downpayment on the tamarac property and that he and rueben moreno intended for petitioner to own the tamarac property the court served petitioner on date with a notice setting this case for trial at the trial session beginning on date in san diego california on date petitioner's case was called for trial petitioner failed to appear either in person or by representative respondent's counsel appeared and submitted this case to the court fully stipulated at this time she informed the court that a representative of petitioner had notified her that petitioner wanted to submit his case to the court under rule by order dated date we directed the parties to file with the court on or before date memoranda of points and authorities respondent filed her memorandum of authorities with the court on date petitioner did not filed a memorandum of points and authorities with the court discussion sec_1034 allows an individual to defer the recognition of all or part of any gain realized on the sale of a principal_residence if other_property is purchased and used by the taxpayer as a new principal_residence within the period beginning years before the date of the sale and ending years after that date sec_1034 provides that gain is recognized only to the extent that the individual's adjusted sale price of the old residence exceeds his or her cost of purchasing the new residence petitioner did not replace the goleta property within the 4-year statutory period although petitioner alleges that he did because rueben moreno bought the tamarac property on petitioner's behalf we are not persuaded that such was the case the name of rueben moreno appeared on all of the documents surrounding the closing of the tamarac property rueben moreno was the only person liable on the underlying debt and rueben moreno was the only person listed on the original deed it is also relevant that petitioner declared on his tax_return that he had not yet purchased a property to replace the goleta property and that rueben moreno had purchased the tamarac property before petitioner's return was filed the record does not support petitioner's allegation that he was on disability at the time that rueben moreno purchased the tamarac property in any event the fact remains that it was rueben moreno who made the purchase even if we were to find that rueben moreno purchased the tamarac property for petitioner's benefit which we do not petitioner would still be outside the scope of sec_1034 sec_1034 is strictly construed see eg 65_tc_378 lokan v commissioner tcmemo_1979_380 bazzell v commissioner tcmemo_1967_101 and the key to nonrecognition afforded therein turns on maintaining continuity of title 602_f2d_1341 9th cir allied marine sys inc v commissioner tcmemo_1997_101 see also edmondson v commissioner tcmemo_1996_393 when an individual disposes of his or her residence the new residence must be placed in the taxpayer's name to defer gain under sec_1034 marcello v commissioner 380_f2d_499 5th cir affg on this issue and remanding on other issues tcmemo_1964_299 gain recognized where title to the new residence was placed in the name of the taxpayer's mother snowa v commissioner tcmemo_1995_336 gain recognized where the divorced taxpayer purchased a new residence where the title to the new residence was jointly placed in the names of the taxpayer and her new spouse and the taxpayer's cost of purchasing her interest in the new residence exceeded the adjusted sale price for her interest in the old residence may v commissioner tcmemo_1974_54 gain recognized where title to the new residence was placed in the name of the taxpayer's daughter see also de ocampo v commissioner tcmemo_1997_161 sec_1 b income_tax regs if there is a shift in title from the taxpayer to someone other than the taxpayer nonrecognition under sec_1034 is usually denied marcello v commissioner supra we hold for respondent in so doing we have considered all allegations of petitioner and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
